Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is a second action non-final in response to the filing of the applicant’s remarks on 11/17/2021. 

Response to Arguments
Applicant's arguments filed 11/17/2021 regarding claims rejections under 35 U.S.C. 103 in claims 1-20 have been fully considered and persuasive. 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1, 7-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Bertrand US 20190137993” in view of “Okvist WO 20191582222”. 
As to claim 1, Bertrand teaches “A computing device comprising: a portable 
housing having opposing top and bottom edges and opposing side edges (Figure 5A, # 200); a memory carried by the portable housing (Figure 5A, #206); a display carried by the portable housing (Figure 5A, #240), a rotational motion sensor carried by the portable housing (Figure 5A, #214 & #216) and a processor carried by the portable housing (Figure 5A, #204) and coupled to the memory, the display, and the rotational motion sensor, processor, calculate a localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”); the processor configured to determine a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position ([0040] teaches “The inertial sensor 212 is configured to determine and provide an orientation measurement for the housing of the handheld device 200 … the inertial sensor 212 may be calibrated by
placing the housing of the handheld device 200 in a reference orientation (e.g., vertical orientation, horizontal orientation, etc.)”, Figure 5A; [0039]; i.e., an inertial sensor measures an acceleration and angular velocity of an object, and an inertial sensor measures an orientation of a housing of a handheld device; and thus a rotational angle can be determined using measurements of the sensors as the portable housing is rotated to a position that match the winds directions), and output the calculated localized wind speed value on the display (Figure 5A, #240; i.e., Bertrand’s handheld device has a display and can measure wind speed, and thus, can display a wind speed value).”
	Bertrand does not explicitly teach “an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event; and calculate a localized wind speed value from the determined rotational angle”.
Okvist teaches “the processor configured to determine a rotational angle of the 
portable housing based upon the rotational motion sensor as the portable housing is rotated to a position where an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event (Page 11, Lines 25-30 teaches “The device may be rotated (e.g. by a user) through the illustrated positions … The skilled person will appreciate that more than two portions of image data may be recorded, for example, the user device may record third or subsequent portions of image data (for example in the directions c and d shown in Figure 3)”; i.e., when a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, the device’s housing matches an orientation of the winds directions); calculate a localized wind speed value from the determined rotational angle (Page 11, Lines 30-32 teaches “determine the wind speed (or a wind vector field) based on the determined speeds of movement of particles”; Page 1, Lines 4-5; i.e., a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, and a wind speed value is determined).”
It would have been obvious to one of ordinary skill in the art before the


	
As to claim 7, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 1.
	Bertrand teaches “the rotational motion sensor comprises at least one of an accelerometer, gyroscope, and a magnetic field sensor (Figure 5A, #210, #212, #214, #216).”

As to claim 8, Bertrand teaches “A computing device comprising: a portable 
housing (Figure 5A, # 200); a memory carried by the portable housing (Figure 5A, # 206); a display carried by the portable housing (Figure 5A, # 240); a rotational motion sensor carried by the portable housing (Figure 5A, # 200, #210, #212, #214, #216); and a processor carried by the portable housing and coupled to the memory, the display, and the rotational motion sensor, the processor configured to display at least one rotational reference indicator on the display ([0040]; Figure 5A, #214, #210, #216, & #240; i.e., Bertrand’s system has an inertial sensor and a gyroscope sensor that measure an acceleration and angular velocity of an object, an orientation of a housing of a handheld device; a magnetometer that provides directional measurements for the housing of the handheld device; and a display, and therefore, can display a rotational reference indicator), determine a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position ([0040] teaches “The inertial sensor 212 is configured to determine and provide an orientation measurement for the housing of the handheld device 200 … the inertial sensor 212 may be calibrated by placing the housing of the handheld device 200 in a reference orientation (e.g., vertical orientation, horizontal orientation, etc.)”, Figure 5A; [0039]; i.e., an inertial sensor measures an acceleration and angular velocity of an object, and an inertial sensor measures an orientation of a housing of a handheld device; and thus a rotational angle can be determined using measurements of the sensors as the portable housing is rotated to a position that match the winds directions), calculate a localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”), and output the calculated localized wind speed value on the display (Figure 5A, #240; [0050]; i.e., Bertrand’s handheld device has a display and can measure wind speed, and thus, can display a wind speed value).”
	Bertrand does not explicitly teach “an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event, calculate a localized wind speed value from the determined rotational angle”.
Okvist teaches “an orientation of the at least one rotational reference indicator matches 
an orientation of a localized atmospheric event (Page 11, Lines 25-30 teaches “The device may be rotated (e.g. by a user) through the illustrated positions … The skilled person will appreciate that more than two portions of image data may be recorded, for example, the user device may record third or subsequent portions of image data (for example in the directions c and d shown in Figure 3)”; i.e., when a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, the device’s housing matches an orientation of the winds directions), calculate a localized wind speed value from the determined rotational angle (Page 11, Lines 30-32 teaches “determine the wind speed (or a wind vector field) based on the determined speeds of movement of particles”; Page 1, Lines 4-5; i.e., a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, and a wind speed value is determined).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand in view of Okvist, matching an orientation of at least one side of a portable housing with an orientation of a localized atmospheric event, and calculating a localized wind speed value from a determined rotational angle so that a more accurate wind speed can be determined, and improved weather reporting and meteorological information can be provided (Okvist, Page 1, Lines 12-13; Page 11, Lines 27-31).

As to claim 9, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 8.
Bertrand teaches “the at least one rotational reference indicator comprises 
a vertical bar that is parallel to a side of the portable housing ([0040] teaches “The inertial sensor 212 is configured to determine and provide an orientation measurement for the housing of the handheld device 200 … the inertial sensor 212 may be calibrated by
placing the housing of the handheld device 200 in a reference orientation (e.g., vertical orientation, horizontal orientation, etc.)”; [0062] teaches “Raising the handheld device 200
towards a vertical orientation”; Figure 5A, #210, #212, #214, #216; i.e., the handheld device can be rotated vertical or horizontal orientations, and thus it will have a vertical or horizontal bar that is parallel to a side of the portable housing).”

As to claim 14, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 8.
	Bertrand teaches “the rotational motion sensor comprises at least one of an accelerometer, gyroscope, and a magnetic field sensor (Figure 5A, #210, #212, #214, #216).”

As to claim 15, Bertrand teaches “A non-transitory computer-readable readable 
medium for a computing device ([0045]) comprising: a portable housing having opposing top and bottom edges and opposing side edges ([0038] teaches “the housing of the handheld device 200 may be a remote control or other mobile device, such as a smartphone”; Figure 1, #200); a display carried by the portable housing (Figure 5A, #240); a rotational motion sensor carried by the portable housing (Figure 5A, # 200, #210, #212, #214, #216); and a processor (Figure 5A, #204), a non-transitory computer-readable readable medium having computer-executable instructions for causing ([0045]) the processor to perform steps comprising: determining a rotational angle of the portable housing based upon the rotational motion sensor as the portable housing is rotated to a position ([0040] teaches “The inertial sensor 212 is configured to determine and provide an orientation measurement for the housing of the handheld device 200 … the inertial sensor 212 may be calibrated by placing the housing of the handheld device 200 in a reference orientation (e.g., vertical orientation, horizontal orientation, etc.)”, Figure 5A; [0039]; i.e., an inertial sensor measures an acceleration and angular velocity of an object, and an inertial sensor measures an orientation of a housing of a handheld device; and thus a rotational angle can be determined using measurements of the sensors as the portable housing is rotated to a position that match the winds directions), calculating a localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”), and outputting the calculated localized wind speed value on the display (Figure 5A, #240; [0050]; i.e., Bertrand’s handheld device has a display and can measure wind speed, and thus, can display a wind speed value).”
	Bertrand does not explicitly teach “an orientation of at least one of the sides of the portable housing matches an orientation of a localized atmospheric event, calculate a localized wind speed value from the determined rotational angle”.
Okvist teaches “an orientation of the at least one rotational reference indicator matches 
an orientation of a localized atmospheric event (Page 11, Lines 25-30 teaches “The device may be rotated (e.g. by a user) through the illustrated positions … The skilled person will appreciate that more than two portions of image data may be recorded, for example, the user device may record third or subsequent portions of image data (for example in the directions c and d shown in Figure 3)”; i.e., when a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, the device’s housing matches an orientation of the winds directions), calculating a localized wind speed value from the determined rotational angle (Page 11, Lines 30-32 teaches “determine the wind speed (or a wind vector field) based on the determined speeds of movement of particles”; Page 1, Lines 4-5; i.e., a portable device is rotated in the orientation of winds directions c and d as shown in Figure 3, and a wind speed value is determined).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bertrand in view of Okvist, matching an orientation of at least one side of a portable housing with an orientation of a localized atmospheric event, and calculating a localized wind speed value from a determined rotational angle so that a more accurate wind speed can be determined, and improved weather reporting and meteorological information can be provided (Okvist, Page 1, Lines 12-13; Page 11, Lines 27-31).

	Claims 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Bertrand US 20190137993” in view of “Okvist WO 20191582222”, in further view of “Hollmann US 3826135”. 
As to claim 2, the combination of Bertrand and Okvist teaches the claimed limitations as 
discussed in Claim 1.
Bertrand teaches “the processor, is further configured to display at least one 
rotational reference indicator on the display ([0040]; Figure 5A, #214, #210, #216, & #240; i.e., Bertrand’s system has an inertial sensor and a gyroscope sensor that measure an acceleration and angular velocity of an object, an orientation of a housing of a handheld device; a magnetometer that provides directional measurements for the housing of the handheld device; and a display, and therefore, can display a rotational reference indicator).”
	Okvist teaches “rotational reference indicator (Page 11, Lines 13, 25, 30).”

Hollmann teaches “parallel to the at least one side of the portable housing (Col. 
1, Lines 18-29 teaches “the rain gauge is mounted to a means which is responsive to both the velocity and direction of wind such that the rain gauge is maintained in a position with its axis parallel to the direction of the rainfall … since the axis of the rain gauge is always maintained parallel to the direction in which the rain is falling … rain gauge and wind velocity and direction indicator”).”
 It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Hollmann so that the processor will indicate (“display”) at least one rotational reference that is parallel to at least one side of the housing, and the direction and velocity of wind will be correctly indicated.

As to claim 16, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 15.
Bertrand teaches “A non-transitory computer-readable readable medium for a 
computing device ([0045]); computer-executable instructions ([0045]) for causing the processor (Figure 5A, #204) to perform a step of displaying at least one rotational reference indicator on the display (Figure 5A, #240; [0040]; Figure 5A, #214, #210, #216, & #240; i.e., Bertrand’s system has an inertial sensor and a gyroscope sensor that measure an acceleration and angular velocity of an object, an orientation of a housing of a handheld device; a magnetometer that provides directional measurements for the housing of the handheld device; and a display, and therefore, can display a rotational reference indicator).”
Okvist teaches “A non-transitory computer-readable readable medium for a computing 
device (Page 2, Line 24), computer-executable instructions (Page 3, Line 14); and rotational reference indicator (Page 11, Lines 13, 25, 30).”
	The combination of Bertrand and Okvist does not explicitly teach “parallel to the at least one side of the portable housing”.
Hollmann teaches “parallel to the at least one side of the portable housing (Col. 
1, Lines 18-29 teaches “the rain gauge is mounted to a means which is responsive to both the velocity and direction of wind such that the rain gauge is maintained in a position with its axis parallel to the direction of the rainfall … since the axis of the rain gauge is always maintained parallel to the direction in which the rain is falling … rain gauge and wind velocity and direction indicator”).”
 It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Hollmann so that the processor will indicate (“display”) at least one rotational reference that is parallel to at least one side of the housing, and the direction and velocity of wind will be correctly indicated.

	Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Bertrand US 20190137993” in view of “Okvist WO 20191582222”, in further view of “Lyren US 20160084617”.

limitations as discussed in Claim 1.
	Bertrand teaches “the localized atmospheric event ([0072]); the processor (Figure 5A, #204) is further configured to display (Figure 5A, #240); and wherein the processor calculates the localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the localized atmospheric event (Page 6, Lines 5, 8); the processor (Figure 1, #102) is further configured to display (Page 5, Lines 29-31); and wherein the processor calculates the localized wind speed value (Page 1, Line 4).”
	The combination of Bertrand and Okvist does not explicitly teach “the localized atmospheric event comprises a mirage”.
Lyren teaches “the localized atmospheric event comprises a mirage ([0144] teaches 
“Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, comprising a mirage in a localized atmospheric event so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).

As to claim 4, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 3.
Bertrand teaches “wind directions ([0072]; Figure 5A, #220; [0064]).” 
Okvist also teaches “wind directions (Page 1, Line 24; Figure 3).”

user selectable mirage patterns correspond to different wind directions”.
Lyren teaches “different user selectable mirage patterns correspond to different wind 
directions ([0144] teaches “Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air … A shape or pattern of the mirage provides an indication of wind”; [0146]; [0154]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, corresponding different user selectable mirage patterns to different wind directions so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).

As to claim 10, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 8.
	Bertrand teaches “the localized atmospheric event ([0072]); wherein the processor is further configured to display (Figure 5A, #204, #240); and wherein the processor calculates the localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the localized atmospheric event (Page 6, Lines 5, 8); wherein the processor is further configured to display (Figure 1, #102; Page 5, Lines 29-30); and wherein the processor calculates the localized wind speed value (Page 11, Lines 30-32).”
	The combination of Bertrand and Okvist does not explicitly teach “the localized atmospheric event comprises a mirage; and display a plurality of different user selectable mirage patterns on the display”.
[0144] teaches 
“Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air”); and display a plurality of different user selectable mirage patterns on the display ([0144] teaches “A shape or pattern of the mirage provides an indication of wind”; Figure 14, #1430, #1440).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, comprising a mirage in a localized atmospheric event and displaying a plurality of different user selectable mirage patterns on a display so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).

As to claim 11, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 10.
Bertrand teaches “wind directions ([0144]).” Okvist also teaches “wind directions (Page 
17, Line 35; Figure 3, #c, #d).”
The combination of Bertrand, Okvist does not explicitly teach “different user  
selectable mirage patterns correspond to different wind directions”.
Lyren teaches “different user selectable mirage patterns correspond to different 
wind directions ([0144] teaches “Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air … A shape or pattern of the mirage provides an indication of wind”; [0146]; [0154]).”
It would have been obvious to one of ordinary skill in the art before the

corresponding different user selectable mirage patterns to different wind directions so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).

As to claim 17, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 15.
Bertrand teaches “the localized atmospheric event ([0072]); further having computer-
executable instructions for causing ([0045]) the processor to perform a step of displaying (Figure 5A, #204, #240); and wherein calculating the localized wind speed value ([0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the localized atmospheric event (Page 6, Lines 5, 8); computer-executable instructions for causing (Page 3, Line 14) the processor to perform a step of displaying (Figure 1, #102; Page 5, Lines 29-30);
and wherein calculating the localized wind speed value (Page 11, Lines 30-32).”
	The combination of Bertrand and Okvist does not explicitly teach “the localized atmospheric event comprises a mirage; and display a plurality of different user selectable mirage patterns on the display”.
Lyren teaches “the localized atmospheric event comprises a mirage ([0144] teaches 
“Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air”); and display a plurality of different user selectable mirage patterns on the display ([0144] teaches “A shape or pattern of the mirage provides an indication of wind”; Figure 14, #1430, #1440).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 18, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 17.
Bertrand teaches “wind directions ([0144]).” Okvist also teaches “wind directions (Page 
17, Line 35; Figure 3, #c, #d).”
The combination of Bertrand, Okvist does not explicitly teach “different user  
selectable mirage patterns correspond to different wind directions”.
Lyren teaches “different user selectable mirage patterns correspond to different 
wind directions ([0144] teaches “Mirage or heat haze exists when convection causes the temperature of air to vary, and this variation creates a gradient in the refractive index of air … A shape or pattern of the mirage provides an indication of wind”; [0146]; [0154]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, 
corresponding different user selectable mirage patterns to different wind directions so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).

	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Bertrand US 20190137993” in view of “Okvist WO 20191582222” and “Lyren US 20160084617”, in further view of “Gallery US 20190226808”.
As to claim 5, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 3.
	Bertrand teaches “processor (Figure 5A, #204).” Okvist also teaches “processor (Figure 1, #102).”
	The combination of Bertrand and Okvist does not explicitly teach “selected mirage pattern”.
	Lyren teaches “selected mirage pattern ([0144] teaches “A shape or pattern of the mirage provides an indication of wind”; [0146]; Claim 12).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, 
using selected mirage pattern for wind speed value so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).
	The combination of Bertrand, Okvist and Lyren does not explicitly teach “calculate a cosine corrected wind speed value based upon the selected mirage pattern”.
Gallery teaches “calculate a cosine corrected wind speed value based upon the 
selected mirage pattern ([0071] teaches “the use of wind cosine that convert the angle of wind direction in degrees to a cosine value … the use of the cosine of the wind direction to accurately account for the force of the wind”).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 12, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 10.
	Bertrand teaches “processor (Figure 5A, #204).” Okvist also teaches “processor (Figure 1, #102).”
	The combination of Bertrand and Okvist does not explicitly teach “selected mirage pattern”.
	Lyren teaches “selected mirage pattern ([0144] teaches “A shape or pattern of the mirage provides an indication of wind”; [0146]; Claim 12).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, 
using selected mirage pattern for wind speed value so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).
	The combination of Bertrand, Okvist and Lyren does not explicitly teach “calculate a cosine corrected wind speed value based upon the selected mirage pattern”.
Gallery teaches “calculate a cosine corrected wind speed value based upon the 
selected mirage pattern ([0071] teaches “the use of wind cosine that convert the angle of wind direction in degrees to a cosine value … the use of the cosine of the wind direction to accurately account for the force of the wind”).”

effective filing date of the claimed invention to modify Bertrand, Okvist and Lyren in view of Gallery, calculating a cosine corrected wind speed value based upon a selected mirage pattern so that accurate wind speed can be efficiently determined.

As to claim 19, the combination of Bertrand, Okvist and Lyren teaches the claimed 
limitations as discussed in Claim 17.
Bertrand teaches “The non-transitory computer-readable readable medium 
([0045]).” Okvist also teaches “The non-transitory computer-readable readable medium (Page 2, Line 24),.”
	The combination of Bertrand and Okvist does not explicitly teach “selected mirage pattern”.
	Lyren teaches “selected mirage pattern ([0144] teaches “A shape or pattern of the mirage provides an indication of wind”; [0146]; Claim 12).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand and Okvist in view of Lyren, 
using selected mirage pattern for wind speed value so that a shape or pattern of an mirage will accurately provide an indication of wind (Lyren, [0144]).
	The combination of Bertrand, Okvist and Lyren does not explicitly teach “calculating a cosine corrected wind speed value based upon the selected mirage pattern”.
Gallery teaches “calculating a cosine corrected wind speed value based upon the 
[0071] teaches “the use of wind cosine that convert the angle of wind direction in degrees to a cosine value … the use of the cosine of the wind direction to accurately account for the force of the wind”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bertrand, Okvist and Lyren in view of Gallery, calculating a cosine corrected wind speed value based upon a selected mirage pattern so that accurate wind speed can be efficiently determined.

	Claims 6, 13,a and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Bertrand US 20190137993” in view of “Okvist WO 20191582222, in further view of “Burfeind US 20070112511”. 
As to claim 6, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 1.
	Bertrand teaches “the processor; display; and calculating the localized wind speed value (Figure 5A, #204, #240; [0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the processor; display; and calculating the localized wind speed value (Figure 1, #102; Page 5, Lines 29-31; Page 1, Line 4).”
	The combination of Bertrand and Okvist does not explicitly teach “the localized atmospheric event comprises rain; and rain intensity indicators on the display corresponding to different respective rain intensities; and wherein calculating comprises calculating the localized wind speed value further based upon a selected rain intensity indicator“.
Burfeind teaches “the localized atmospheric event comprises rain; and rain 
[0125] teaches “Radar shows intensity of precipitation, rain … are to one of their preset locations, or their current, GPS-enabled realtime position … heavy rain”; [0151] teaches “Once it is determined where severe weather is occurring, and the speed and direction of the storm, it is then possible to track the future arrival time of wind, flooding, hail or lightning, and display an ETA, or Estimated Time of Arrival, for specific towns and locations in the path of the storm”; [0132]; i.e. severe weather usually accompanied by intense rain and fast wind).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bertrand and Okvist in view of Burfeind, 
displaying different respective rain intensities and calculating a localized wind speed value based upon a selected rain intensity indicator so that a correct weather condition and an accurate speed of wind can be determined.

As to claim 13, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 8.
	Bertrand teaches “the processor; display; and calculating the localized wind speed value (Figure 5A, #204, #240; [0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the processor; display; and calculating the localized wind speed value (Figure 1, #102; Page 5, Lines 29-31; Page 1, Line 4).”

Burfeind teaches “the localized atmospheric event comprises rain; and rain intensity 
indicators on the display corresponding to different respective rain intensities; and wherein calculating comprises calculating the localized wind speed value further based upon a selected rain intensity indicator ([0125] teaches “Radar shows intensity of precipitation, rain … are to one of their preset locations, or their current, GPS-enabled realtime position … heavy rain”; [0151] teaches “Once it is determined where severe weather is occurring, and the speed and direction of the storm, it is then possible to track the future arrival time of wind, flooding, hail or lightning, and display an ETA, or Estimated Time of Arrival, for specific towns and locations in the path of the storm”; [0132]; i.e. severe weather usually accompanied by intense rain and fast wind).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bertrand and Okvist in view of Burfeind, 
displaying different respective rain intensities and calculating a localized wind speed value based upon a selected rain intensity indicator so that a correct weather condition and an accurate speed of wind can be determined.

As to claim 20, the combination of Bertrand and Okvist teaches the claimed 
limitations as discussed in Claim 15.
[0072]); computer-executable 
instructions for causing ([0045]) the processor (Figure 5A, #204) to perform a step of displaying (Figure 5A, #240); and calculating the localized wind speed value (Figure 5A, #204, #240; [0072] teaches “sensors that measure or sense … wind speed”).” Okvist also teaches “the localized atmospheric event (Page 6, Lines 5, 8); computer-executable instructions (Page 3, Line 14) for causing the processor to perform a step of displaying (Figure 1, #102; Page 5, Lines 29-31); and calculating the localized wind speed value (Page 1, Line 4).”
	The combination of Bertrand and Okvist does not explicitly teach “the localized atmospheric event comprises rain; and rain intensity indicators on the display corresponding to different respective rain intensities; and wherein calculating comprises calculating the localized wind speed value further based upon a selected rain intensity indicator“.
Burfeind teaches “the localized atmospheric event comprises rain; and rain 
intensity indicators on the display corresponding to different respective rain intensities; and wherein calculating comprises calculating the localized wind speed value further based upon a selected rain intensity indicator ([0125] teaches “Radar shows intensity of precipitation, rain … are to one of their preset locations, or their current, GPS-enabled realtime position … heavy rain”; [0151] teaches “Once it is determined where severe weather is occurring, and the speed and direction of the storm, it is then possible to track the future arrival time of wind, flooding, hail or lightning, and display an ETA, or Estimated Time of Arrival, for specific towns and locations in the path of the storm”; [0132]; i.e. severe weather usually accompanied by intense rain and fast wind).”

displaying different respective rain intensities and calculating a localized wind speed value based upon a selected rain intensity indicator so that a correct weather condition and an accurate speed of wind can be determined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Chien US 20190154722” teaches “A wind speed detection method for an electronic device includes detection of a first air pressure value in outside environment around the electronic device when an air hole of the electronic device is blocked. The electronic device can be aligned directly against a wind and a second air pressure value is detected in outside environment. A wind pressure value in the outside environment can be acquired according to a difference value between the first air pressure value and the second air pressure value. Value of wind speed in the outside environment can be established according to the wind pressure value and a relationship between the wind pressure value and the wind speed value”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                      

/TARUN SINHA/Primary Examiner, Art Unit 2863